ACCEPTED
                                                               06-15-00051-CV
                                                    SIXTH COURT OF APPEALS
                                                          TEXARKANA, TEXAS
                                                          11/2/2015 9:58:18 AM
                                                              DEBBIE AUTREY
                                                                        CLERK




            NO. 06-15-00051-CV
                                              FILED IN
                                       6th COURT OF APPEALS
                                         TEXARKANA, TEXAS

     IN THE SIXTH COURT OF      APPEALS11/2/2015 9:58:18 AM
                                           DEBBIE AUTREY
                                               Clerk
             TEXARKANA, TEXAS


      MARY FLENTGE MCAULEY, WILLIE O.
    FLENTGE, JR., and CHARLES RAY FLENTGE
            Appellants/Cross-Appellees

                         v.

    CARL DEAN FLENTGE, INDEPENDENT
  EXECUTOR OF THE ESTATE OF LAVERNA
   FLENTGE, CARL DEAN FLENTGE, DAVID
FLENTGE and DANIEL JUNEK, INDEPENDENT
   EXECUTOR OF THE ESTATE OF WILLIE
 OTTO FLENTGE, SR., INDIVIDUALLY , and as
SHAREHOLDERS and on behalf of W.L. RANCH,
                     INC.
          Appellees/Cross-Appellants.


       Appeal from Final Judgment in
     Cause No. 26, 704, 21st Judicial
      District of Burleson County, Texas
      Hon. Carson Campbell, Presiding


 APPELLANTS’ AND CROSS-APPELLANTS’
  AGREED JOINT MOTION FOR EXTENSION
       OF TIME TO FILE BRIEFS FOR
   APPELLANTS AND CROSS-APPELLANTS
TO THE HONORABLE SIXTH COURT OF APPEALS:
      Appellants, Mary Flentge McAuley, Willie O. Flentge, Jr. and Charles Ray

Flentge and Cross-Appellants, Carl Dean Flentge, Independent Executor of the

Estate of LaVerna Flentge, Carl Dean Flentge, David Flentge, and Daniel Junek,

Independent Executor of the Estate of Willie Otto Flentge, Sr., Individually, and as

Shareholders and on behalf of W.L. Ranch, Inc. ask the Court to extend the time to

file the Appellants and Cross-Appellants Briefs

                              A. INTRODUCTION

1.    Appellants are Mary Flentge McAuley, Willie O. Flentge, Jr. and Charles

Ray Flentge. Cross Appellants are Carl Dean Flentge, Independent Executor of the

Estate of LaVerna Flentge, Carl Dean Flentge, David Flentge, and Daniel Junek,

Independent Executor of the Estate of Willie Otto Flentge, Sr., Individually, and as

Shareholders and on behalf of W.L. Ranch, Inc.

2.    There is no specific deadline to file this motion to extend time. Tex.R.App.P.

38.6(d)

3.    The parties have agreed to and jointly move for this extension.

                      B. ARGUMENT & AUTHORITIES

4.    The Court has authority under Texas Rule of Appellate Procedure 38.6(d) to

extend time to file Appellant’s Brief and Cross-Appellants’’ Brief.

                                         2
5.      Appellants’ Brief and Cross-Appellants’ Briefs are due on November 2,

2015.

6.      Appellants’ and Cross-Appellants’ request an additional thirty (30) days to

file their Briefs, extending the time to December 2, 2015.

7.      No extension has been granted to extend the time to file Appellants’ Brief

and Cross-Appellants’ Brief.

8.      Appellants and Cross-Appellants need additional time to file their Briefs

because during the time leading up to the initial filing time date of November 2,

2015, Appellants and Cross-Appellants counsel have been engaged in numerous

court matters in the trial courts of the state with numerous cut-off timelines to

comply under docket control orders in the district courts. Further, the court

reporters transcript was not filed timely and contains eight (8) volumes, with over

five (5) volumes of testimony which has required extensive summarizing.

Additionally supplemental clerk’s records had to be requested so that a complete

clerk’s record could be filed. These have now been filed belatedly. Finally, both

counsels for Appelants and Cross-Appellants are solo practitioners and have been

forced to allot their time accordingly among several other clients, during the initial

time period.




                                           3
                                  C. CONCLUSION

9.       Appellants and Cross-Appellants request this Court extend the time to file

Appelants’ Brief and Cross-Appelants’ Brief because of counsel’s excessive

workload involving other clients and the belated filing of the clerk’s record and

court reporters record in this cause.

                                     D. PRAYER

10.      For these reasons Appellants and Cross-Appellants jointly ask the Court to

grant an extension of time to file their Appellants’ Brief and Cross-Appellants’

Brief.

                                         Respectfully submitted,


                                         /s/ Wayne H. Paris
                                         Wayne H. Paris
                                         State Bar No. 15462000
                                         Paris Law Group, P.L.L.C.
                                         Two Riverway, Suite 1080
                                         Houston, Texas 77056
                                         Telephone: (713) 951-9100
                                         Facsimile: (713) 961-3082
                                         E-mail:waynehparis@yahoo.com
                                         Attorney for Cross-Appellants

                                         /s/ J. Steven Stewart
                                         J. Steven Stewart
                                         State Bar No. 19210500
                                         The Law Office of J. Steven Stewart
                                         5353 West Alabama, Suite 605
                                         Houston, Texas 77056
                                         Telephone: (713) 977-3447

                                           4
                                         Facsimile: (832) 201-9117
                                         E-mail: jss@jstevenstewart.com
                                         Attorney for Appellants



                      CERTIFICATE OF CONFERENCE

      The filing party under Rule 10.1(a)(5), Texas Rules of Appellant Procedure

has conferred by telephone with J. Steven Stewart, Attorney for Appellants, and he

has responded that he agrees with this extension of time and requested this agreed

joint motion for an extension of time to file Appellants’ Brief and Cross-Appelants’

Brief until December 2, 2015 be filed.


                                               /s/ Wayne H. Paris
                                               Wayne H. Paris


                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing Appellants’ and Cross-

Appellants’ Agreed Joint Motion for Extension of Time to File Briefs for Appellants

and Cross-Appellants has been sent to all interested counsel of record on this the 2nd

day of November 2015 via electronic filing.

                                               /s/ Wayne H. Paris
                                               Wayne H. Paris

Via E-mail: jss@jstevenstewart.com
Mr. J. Steven Stewart
5353 West Alabama, Suite 605
Houston, Texas 77056
                                           5